DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim amendments filed on 12/16/2021 have been entered.  Claims 1, 3-12, and 14-18 remain pending in the application, claims 6-8 and 10-11 are currently withdrawn.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
	On page 11, applicant requests that the double patenting rejection be held in abeyance. Respectfully, this request is denied. Per MPEP 804, “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application' s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
	In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The elements of the instant application are to be found in the co-pending application and therefore are anticipated.  Although 16/635,141 and 16/747,431 the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending applications 16/635,141 and 16/747,431 and the instant application all recite the same basic structure with a permutation of similar elements throughout.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the claims set forth above, both the co-pending applications 16/635,141 and 16/747,431 and instant application claims a tricuspid regurgitation treatment tool to be inserted into the pulmonary artery, the tool comprising: a sheath tube; an insertion tube inside the sheath tube; a blocking part on the insertion tube with the blocking part inside the sheath tube and moveable in and out of therein, wherein the blocking part has a compact configuration when inside the sheath tube and an expanded configuration when outside the sheath tube; a pulmonary artery fixing member inside the sheath tube and moveable in and out of therein, wherein the pulmonary artery fixing member has a compact configuration when inside the sheath tube and an expanded configuration when outside the sheath tube.
As the structural limitations and orientations of the tricuspid regurgitation device is/are the same, the language set forth in both the instant application and the co-pending applications 16/635,141 and 16/747,431 are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the co-pending claims 16/635,141 and 16/747,431.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al (US 2013/0338763 A1) in view of Khairkhahan et al (US 2015/0366556 A1).

	Regarding claim 1, Rowe discloses a tricuspid regurgitation treatment tool (Figures 47A-B) to be inserted into the pulmonary artery, the tool comprising: 
a sheath tube (Figures 2A-C, item 22 “sheath”); 
an insertion tube (Figures 3A-11b; Figure 6A, item 32) inside the sheath tube (Figures 2A-C, item 22); 
a blocking part (Figure 3A-B, item 34 “coapting element”; Figure 6A, item 52) on the insertion tube (Figure 6A, item 32) with the blocking part inside the sheath tube and moveable in and out of therein (paragraph 0008), 
wherein the blocking part has a compact configuration when inside the sheath tube and an expanded configuration when outside the sheath tube (paragraph 0008); 
a pulmonary artery fixing member (Figures 2A-C, item 24; fixing member 24 is capable of being used in the pulmonary artery; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP 2114.2) inside the sheath tube (Figures 2A-C, item 22) and moveable in and out of therein (Figures 2A-C; paragraph 0068, lines 1-10), 
wherein the pulmonary artery fixing member has a compact configuration when inside the sheath tube and an expanded configuration when outside the sheath tube (Figures 2A-C, item 24 has a compact configuration inside the sheath tube 22 in Figure 2A and an expanded configuration when outside the sheath tube in Figure 2C).  
	Rowe does not disclose wherein the insertion tube has a bend with a predetermined curvature at a location distal to the blocking part.
	Khairkhahan teaches coaptation assistive devices (see Khairkhahan, paragraph 0081) wherein the insertion tube (see Khairkhahan, Figure 11B, item 280; paragraph 0112) has a bend with a predetermined curvature at a location distal to the blocking part (see Khairkhahan, Figure 11B, item 278, when the predetermined curvature is residing in combination with the insertion tube and blocking part of Rowe, the bend with a predetermined curvature 278 would be located distal to the blocking part).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Rowe by providing wherein the insertion tube has a bend with a predetermined curvature at a location distal to the blocking part as taught by Khairkhahan because the predetermined curvature can prevent further proximal movement of the implant (see Khairkhahan, paragraph 0112).  Additionally, both elements were known equivalents for providing tissue anchoring for a coaptation assistance device within the cardiac valve repair art.   Such modification would have comprised only the simple substitution of one known anchoring system for another to obtain no more than the predictable result of anchoring the device in the ventricle; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
see Rowe, Figures 2A-C, item 24) comprises at a lower part thereof: a fixing member body (see Rowe, Figure 2C, fixing member body annotated below); and 2Serial No. 16/635,145 a plurality of fixtures radially coupled to the fixing member body (see Rowe, Figures 2C, plurality of fixtures annotated below).  

    PNG
    media_image1.png
    344
    564
    media_image1.png
    Greyscale

	Regarding claim 4, as set forth supra, the combination discloses wherein the fixing member body is configured in a cylindrical shape (see Rowe, Figure 2C, fixing member body annotated above is configured in a cylindrical shape) having a hole in a central axis (see Rowe, Figure 2C, hole in central axis annotated above) thereof and coupled to the insertion tube (see Rowe, Figure 2C, item 26).  
	Regarding claim 5, as set forth supra, the combination discloses wherein the fixing member body (Figure 2C, item 24) further comprises a protruding hook (see Rowe, Figure 2B, item 28; paragraph 0068).
	Regarding claim 9, as set forth supra, the combination discloses further comprising a connecting wire (see Rowe, Figures 3A-B, item 26) traveling inside the insertion tube (see Rowe, Figures 3A-B, item 32; paragraph 0071, lines 1-4), wherein the pulmonary artery fixing member is attached to a distal end of the connecting wire (see Rowe, Figures 2A-C; Figures 3A-B, the pulmonary artery fixing member 24 is attached to the distal end of the connecting wire 24).
see Rowe, Figures 7A-B, item 76b “collar”); and a blocking membrane held by the ring-shaped wire (see Rowe, Figure 7A, blocking membrane 72 is captured under ring-shaped wire 76b, therefore, it is held by the ring-shaped wire).   

Allowable Subject Matter
Claims 14-18 would be allowable if (1) a timely filed terminal disclaimer(s) in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action; and (2) rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Rowe et al (US 2013/0338763 A1) in view of Khairkhahan et al (US 2015/0366556 A1) as stated above.  The combination teaches wherein the bend is a distal bend and wherein the predetermined curvature is a first predetermined curvature oriented in a first direction, however, the combination fails to teach wherein the insertion tube further has a proximal bend with a second predetermined curvature at a location proximal to the blocking part, wherein the second predetermined curvature is oriented in a second direction.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774